U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12B-25 COMMISSION FILE NUMBER: 000-54449 Cyclone Power Technologies, Inc. NOTIFICATION OF LATE FILING Check One: [X] Form 10-K [] Form 20-F [] Form 11-K [ ] Form 10-Q [] Form 10-D [] Form N-SAR [] Form N-CSR For Period Ended: December 31, 2014 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I.REGISTRANT INFORMATION. The Registrant is Cyclone Power Technologies, Inc. (the "Company").The address of the Company’s principal executive office is th Ct., Pompano Beach, FL 33064. PART II.RULES 12B-25 (B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check appropriate box.) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [] (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III.NARRATIVE The Company is unable to file its Annual Report on Form 10-K for the period ended December 31, 2014 by the prescribed date without unreasonable effort or expense because the Company’s audit review is in process and has not been completed. The Company believes that the Annual Report will be completed within the fifteen calendar day extension period provided under Rule 12b-25 of the Securities Exchange Act of 1934. PART IV.OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Bruce S Schames -(954) 943-8721 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes[] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings to be included in the subject report or portion thereof? [] Yes[ X ] No Cyclone Power Technologies, Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 30, 2015 By: /s/Bruce S Schames Bruce S Schames CFO 2
